Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-10, 12-23, 25-28, 30 and 33 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Applicants’ amendments, filed on 02/22/2022, have each been entered into the record. Applicants have amended claims 1, 4, 14, 18 and 33. Applicants have canceled claims 2-3, 11, 24, 29, 31-32 and 34. Claims 5-8, 10, 12-13, 23, 25-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species (see Office action mailed on 01/08/2021). Claims 25 and 27 are directed to non-elected methods. Claims 5-8, 10, 12-13, 23 and 26 are directed to non-elected enhancers of metabolic activity. Therefore, claims 1, 4, 9, 14-22, 24, 28, 30 and 33 are subject of the Office action below.

Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-4, 9, 11, 14-22, 24 and 28-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of: 1) the amendment of claim 1 to delete the limitation “increasing the metabolic activity level of a subject or subject’s tumor”, and “wherein the increased metabolic level is maintained”; and 2) cancelation of claims 2-3, 11, 24, 29, 31-32 and 34.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-4, 9, 11, 14-22, 24 and 28-34 under 35 U.S.C. 103 as being unpatentable over Hendrzak-Henion (Photochemistry and Photobiology, 1999, 69(5), 575-581, cited in the previous Office action) in view of Nelson (Lasers in Surgery and Medicine, 1992, 12, 153-158, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation of 1) administering glucose to a subject with a malignant tumor; and 2) exposing the tumor to actinic light within 24 hours of glucose administration.

Response to Applicants’ Arguments/Declarations
Hendrzak-Henion reference (page 9 of Remarks):
Applicants argue stating that Hendrzak-Henion fails to teach or suggest the active step of: 1) administering glucose to a subject with tumor; and 2) exposing the tumor to actinic light within 24 hours of glucose administration. Please see page 9 of Remarks filed on 02/22/2022).
Applicants’ arguments have been fully considered but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 1 to newly recite the limitation of:  1) administering glucose to a subject with tumor; and 2) exposing the tumor to actinic light within 24 hours of glucose administration, necessitates new grounds of rejection set forth below in the instant rejection. The Applicants’ arguments are directed to the newly recited limitations which were not considered in the previous Office action.
Nelson reference (pages 6-7 and 9-11 of Remarks):
Applicants argue stating that Nelson teaches away from the instant invention because Nelson teaches exposing the tumor to actinic light after 32 hours of glucose administration, whereas amended claim 1 recites the limitation of exposing the tumor to actinic light within 24 hours of glucose administration. Please see pages 6-7 and 9-11 of Remarks filed on 02/22/2022.


Claim Rejections - 35 USC § 112
New Grounds of Rejection Necessitated by Claim Amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 14-22, 24, 28, 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 9, 14-22, 24, 28, 30 and 33 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).” Emphasis added.

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). Emphasis added.

Claim 1 is indefinite for reciting the limitation “to increase the plasma glucose” and “maintaining the increased plasma glucose level”, because a person skilled in the art cannot reasonably determined the meets and bounds of these limitations. 
This is because it is unclear to one skilled in the art as to whether each of the recited limitation of “to increase the plasma glucose to a level that at least 10% above the basal plasma glucose level”; and “maintaining the increased plasma glucose level”, is: 1) a separate active step; or 2) an intended outcome of the step of administering glucose to a subject in need of treatment for a malignant tumor. 
1A) If the recited limitation “to increase the plasma glucose”, is a separate active step, the step of “to increase the plasma glucose”, is incomplete in that instant claim 1 fails to indicate how the “to increase the plasma glucose”, is carried out. The specification (see page 18, Example 1), states that administration of 3 g/kg glucose to Syrian hamster would raise plasma glucose level to at least 20% above the basal plasma glucose level. 
However, it is unclear to one of the ordinary skill in the art as to what amount of the administered glucose would or would not increase the plasma glucose level to a level that is at least 10% above the basal plasma glucose level of the “a subject” in need of treatment for “a malignant tumor”, recited in instant claim 1. The scope of increasing plasma glucose level to at least 10% above the basal level in “a subject” in need of treatment for “a malignant tumor”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
Accordingly, without guidelines in the specification for determining how the increasing of plasma glucose level to at least 10% above the basal level is carried out, the skilled artisan cannot reasonably determine the meets and bounds of the recited limitation in claim 1. 
For the purpose of examination, an amount of glucose, that is necessary to elicit the desired biological response in “a subject” in need of treatment for “a malignant tumor”, is included in the interpretation of “to increase the plasma glucose level to a level that is at least 10% above the basal plasma glucose level of the subject” recited in claim 1. Appropriate correction is required.
1B) If the recited limitation “maintaining the increased plasma glucose level”, is a separate active step, the step of “maintaining the increased plasma glucose level”, is incomplete in that instant claim 1 fails to indicate how the “maintaining the increased plasma glucose level”, is carried out. It is unclear to a person skilled in the art, as to what amount of the administered glucose would or would not to be enough for “maintaining the increased plasma glucose level for a period of time beginning within 24 hours before and continuing to the exposure to the actinic light”, recited in instant claim 1. 
The scope of “maintaining the increased plasma glucose level for a period of time beginning within 24 hours before and continuing to the exposure to the actinic light”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
Accordingly, without guidelines in the specification for determining how “maintaining the increased plasma glucose level for a period of time beginning within 24 hours before and continuing to the exposure to the actinic light”, is carried out, the skilled artisan cannot reasonably determine the meets and bounds of the recited limitation in claim 1. 
For the purpose of examination, an amount of glucose, that is necessary to elicit the desired biological response in “a subject” in need of treatment for “a malignant tumor”, is included in the interpretation of “maintaining the increased plasma glucose level for a period of time beginning within 24 hours before and continuing to the exposure to the actinic light”, recited in claim 1. Appropriate correction is required.
2) If each of the recited limitation “to increase the plasma glucose” and “maintaining the increased plasma glucose level”, is an intended outcome of the step of administering glucose to “a subject” in need of treatment for “a malignant tumor”, the limitations are not given any patentable weight, because they are simply expressing the intended result of a process positively recited. Please see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Appropriate correction is required.
Claim 4 is indefinite for reciting the limitation “The method of claim 2”, because a person skilled in the art cannot reasonably determined the meets and bounds of this limitation. This is because claim 2 is a cancelled claim.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 103
New Grounds of Rejection Necessitated by Claim Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 14-22, 24, 28, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (hereinafter “Fan”, SPIE, 1995, 2392, 36-39) in view of: 1) Osinsky et al (hereinafter “Osinsky”, Anticancer Research, 1987, 7(2), 199-201); and 2) Hendrzak-Henion (Photochemistry and Photobiology, 1999, 69(5), 575-581, cited in the previous Office action).
Applicants describe their invention as a method for treating a malignant tumor in a subject by contacting the tumor with: A) glucose; B) a photosensitizer compound; and thereafter, exposing the contacted tumor to light of a predetermined wavelength (PDT). Please see instant specification at, for example, page 4, lines 3-5. 
The specification (e.g., see Example 1), provides a working example of treating pancreatic tumor-bearing Syrian hamsters (Glu-BA-PDT group), comprising administering: A) glucose (Glu, 3 g/kg); B) a photosensitizer (2I-EtNBS, Applicants’ elected BA compound, see Office action mailed on 01/08/2021); and thereafter, exposing the contacted tumor to light (PDT). 
Independent claim 1 is directed to a method of treating a malignant tumor in a subject (emphasis added), comprising:
administering 
glucose;
at least one BA; and
light irradiation (PDT), within 24 hours of glucose administration.
Similar to method claim 1, Fan (see “METHODS” section on pages 36-38), teaches a pharmaceutical approach to treating sarcoma tumor-bearing mice comprising: 
administering 
glucose (10 g/kg);
hematoporphyrin (i.e., not the claimed photosensitizer compound); and
light irradiation (PDT), 3 hours after photosensitizer administration.
Glucose administration enhances: i) uptake and retention of photosensitizer in tumor tissues; and ii) effectiveness of PDT, when compared to photosensitizer alone control. Please see Table 1 and Table 4. The method is simple and has no side effect (see page 39).
Furthermore, studies have showed that hyperglycemia causes: i) increase of intratumoral lactic acid; b) decrease of intratumoral pH; c) increase uptake of photosensitizer in tumor; and an immediate reduction of tumor blood flow. Please see pages 38-39.
Although Fan teaches a pharmaceutical approach to treating sarcoma tumor-bearing mice comprising administering: 1) glucose; 2) a photosensitizer; and 3) PDT (see discussions above), Fan is not explicit in teaching:
1) persistent glucose-induced tumor pH decrease; and
2) at least one BA photosensitizer compound.
However, the claimed invention would have been obvious over Fan because it was known in the art that:
1) glucose-induced tumor pH drop can persist for 24 hours;  
2) a BA photosensitizer compound would treat a malignant tumor in a PDT.
For example:
1) Osinsky teaches that glucose-induced tumor pH decrease could be maintained for at least 24 hours. Osinsky discloses that the antitumor effect of a chemotherapeutic was greatly enhanced under conditions of low tumor pH. Please abstract.
2) Hendrzak-Henion teaches a pharmaceutical approach to treating sarcoma tumor-bearing mice comprising administering 2I-EtNBS (a BA photosensitizer compound, see discussions above); and exposing tumor to 100 J/cm2 of 590-700 nm light (PDT), one hour after photosensitizer administration. Relative to the untreated control, the BA-PDT group was found to exhibit greater efficacy in the reduction of tumor volume. Please see page 576, under the title “MATERIALS AND METODS” and Figure 8. 
Similar to Fan (see discussions above), Hendrzak-Henion at page 575, states:
“The most widely studied PDT drugs both in experimental and clinical trials have been hematoporphyrin derivative and Photofrin®. While encouraging results have been obtained with these drugs, their documented limitations have led to the search for second-generation photosensitizers in the hopes of increasing the efficacy of the treatment”. Emphasis added.
“ln this regard, we have been investigating the PDT properties of novel benzophenothiazine derivatives that exhibit characteristics that differentiate them from most porphyrinbased photosensitizers. First and most important, the rapid intracellular accumulation of these drugs leads to tumor destruction primarily through direct cell killing rather than destruction of the supporting vasculature. Second, the benzophenothiazines are eliminated from most tissues within 24h postadministration, resulting in minimal cutaneous photosensitivity. Third. the easily synthesized drugs absorb red light (640-670 nm) very efficiently (extinction coefficient 20X Photofrin) within the therapeutic window”. Emphasis added.

“The benzophenothiazines have been shown to exhibit photochemotherapeutic efficacy in a variety of tumor models including mouse sarcoma (EMT-6, RIF). human carcinoma (FaDu) and rat glioma (9L) (6). Photodynamic therapy of the EMT-6 and RIF mouse mammary sarcomas with the photosensitizer 5-ethylamino-9-diethylaminobenzo [a]phenothiazinium chloride (EtNBS) resulted in 100% and 70% cures, respectively (5). Moreover. there is a synergistic PDT effect when EtNBS was used in combination with benzoporphyrin derivative-monoacid ring A (BPD-MA) as phototherapy against large EMT-6 tumors (7). Most recently, Frimberger et al. (8) have found that EtNBS-PDT was efficacious against selected naturally occurring tumors in dogs and cats”. Emphasis added.

Therefore, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Fan with Osinsky and Hendrzak-Henion in order to arrive at a pharmaceutical approach to treating a malignant tumor in a subject (e.g., sarcoma tumor-bearing mice), comprising administering: 1) glucose; 2) 2I-EtNBS (a BA photosensitizer compound, see discussions above); and exposing the tumor to 100 J/cm2 of 590-700 nm light (PDT), within, for example, 3 hours after photosensitizer administration, i.e., Glu-BA-PTD.
This is because it was known in the art that:
1) Glucose administration causes: i) increase of intratumoral lactic acid; b) decrease of intratumoral pH; c) increase uptake of photosensitizer in tumor; d) an immediate reduction of tumor blood flow; and e) enhancement of PDT. Please see discussions above.
2) Glucose-induced tumor pH decrease can persist for 24 hours (see discussions above).
3) BA photosensitizer compounds exhibit better beneficial attributes as PDT drugs, compared to hematoporphyrin and Photofrin® photosensitizer compounds. Please see discussions above.
The person skilled in the art would have had a reasonable expectation that the administration of Glu-BA-PTD (see discussions above) to a subject diagnosed with a malignant tumor (e.g., sarcoma tumor-bearing mice), would treat the tumor in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The use of simple substitution of one known element for another in order to obtain predictable results as a requirement of a prima facie case of obviousness has been deemed as proper (please see MPEP § 2143). 
In the instant case, the one known element is a photosensitizer compound and the predictable results is treating a malignant tumor in a subject (e.g., sarcoma tumor-bearing mice), with a combination of glucose administration and PDT. It is therefore reasonable to conclude that the strength of correlation between a photosensitizer compound and treating a malignant tumor in a subject (e.g., sarcoma tumor-bearing mice), with a combination of glucose administration and PDT, gives rise to reasonable expectation of success.
Regarding claims 9, Hendrzak-Henion teaches one hour between BA administration and exposing tumor to light (see discussions above).
Regarding claims 14 and 20, the limitation of: i) increasing metabolic activity, or plasma glucose, by, for example, at least 25% (claim 14); and ii) administering the BA at a rate that creates a plasma BA Tmax of the BA within about 10-240 minutes (claim 20), are result effective variables that would have been routinely determined and optimized in the pharmaceutical art.  Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
Regarding claim 15, Hendrzak-Henion teaches light of wavelength 590-700 nm (see discussions above).
Regarding claim 16, Hendrzak-Henion teaches 2I-EtNBS at 4-5 mg/kg (see page 576, under the title “Experimental design”).
Regarding claim 17, Hendrzak-Henion discloses that the use laser light in PDT is known in the art (see 576, 1st ¶ on left column and reference #14 cited on page 580).
Regarding claims 18 and 28, the recited intended outcome of the method of claim 1 resulting in increasing mitochondrial oxidative activity (claim 18); and ii) increasing glycolytic activity (claim 28), are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since to Fan, Osinsky and Hendrzak-Henion combined to disclose the invention of claim 1 (see discussions above), the method of Fan, Osinsky and Hendrzak-Henion must necessarily produce the same outcomes of recited in claims 18 and 28, because each of the recited outcome is a natural process that flows from the subject and the administered glucose. 
Regarding claims 19 and 30, Hendrzak-Henion discloses: i) 100 J/cm2; and ii) 180 W/cm2 (see page 576, under the title “Experimental design”).
Regarding claim 21, each of Fan and Hendrzak-Henion discloses metastatic cancer (see discussions above).
Regarding claim 22, Hendrzak-Henion discloses that photoactivation of the photosensitizer in the presence of oxygen results in the generation of highly cytotoxic molecular species (see 576, 1st ¶ on right column).
Regarding claim 33, Fan teaches exposing tumor to light within 3 hours of glucose administration (see discussions above). The time period of about 30 minutes to 60 minutes, between glucose administration and exposure to actinic light is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.  
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629